 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANNA MELIKYAN,                                    No. 2:19-cv-125-EFB
12                       Plaintiff,
13            v.                                        ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18           Plaintiff filed a complaint seeking judicial review of a final decision of the Commissioner

19   of Social Security denying her applications for disability insurance benefits and supplemental

20   security income. ECF No. 1. She has filed an application for leave to proceed in forma pauperis,

21   but the form is incomplete. See ECF No. 3. Accordingly, the request (ECF No. 3) is denied

22   without prejudice to filing a properly completed application for leave to proceed in forma

23   pauperis.

24           Accordingly, it is hereby ORDERED that:

25           1. Plaintiff’s application for leave to proceed in forma pauperis (ECF No. 3) is denied

26   without prejudice to filing a properly completed application for leave to proceed in forma

27   pauperis.

28   /////
                                                       1
 1          2. Within 14 days from the date of this order, plaintiff shall submit a signed and complete
 2   affidavit in support of her request for leave to proceed in forma pauperis. Failure to comply with
 3   this order may result in a recommendation that action being dismissed.
 4   DATED: January 24, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
